Blanddord, Justice.
1. The plaintiff in error was indicted, under section 4368 of the Code, for the offense of kidnapping; the defendant demurred to the indictment, and moved to quash the same *15upon the ground that the a'ct passed September 28,1881, amending section 4368 of the Code of 1873, and an act passed February 28,1876, amendatory thereof, is void, in this, that said act states the number of the section to be amended, but, by inadvertence or accident, refers to the law of kidnapping, instead of the law of inveigling children; and because the indictment is not sufficiently full to put the defendant on notice of what crime he is to answer. This demurrer was overruled by the court, and defendant, the plaintiff in error, complains of this ruling of the court.
We do not think that there is anything in the demurrer. Inveigling children, under section 4368 of the Code, is as much kidnapping as the forcible abduction of a person under section 4367; so the act amending the 43.68th section of the Code is not void, but valid.
2. Nor is there anything in the objection as to the fullness of the indictment. The offense is charged in the indictment in the terms and language of the Code, and so plainly that the nature of the offense can be easily under • stood by the jury, and this is all the law requires. Code, section 4328. The law does not require the evidence to be set out in the indictment, but only that the offense be charged in the terms and language of the Code.
3. When the solicitor general was opening the case to the jury, he was proceeding to state fully what he expected to prove against the accused. The defendant objected to the.solicitor general’s further proceeding, because there were no allegations in the indictment which would authorize the same. This objection the court overruled, and we think properly. The course pursued by Solicitor General Hill is to be commended; it is the privilege of the accused to be fully notified what he is expected to meet, and in • stead of being objected to by him, we think he would rather demand this course.
4. A certain letter written by the accused to the person who was abducted, in which certain expressions calculated to criminate the accused appear, was admitted in evidence, *16over objections of the defendant, and this is also excepted to. We do not think the exception well taken.
Judgment affirmed.